Per Curiam.
Plaintiff appeals from a denial of his motion for a new trial on the issue of damages only. He alleges that the trial court improperly failed to submit the issue of future loss of profits to the jury. The jury returned a verdict of $10,000 for plaintiff. We affirm.
We have examined the records and proceedings herein and have considered the issues raised by plaintiff and hold that the trial court properly instructed the jury pursuant to the theory under which the lawsuit was tried and plaintiff was not entitled to an instruction regarding future loss of profits.
Affirmed.